With regards to claims 1-17, 22 and 23, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a fundamental waveguide unit having an irregular hexagonal metal structure forming a connection along one or more walls of the irregular hexagonal metal structure to at least another fundamental waveguide unit having an irregular hexagonal metal structure. With regards to claims 18-21, the prior art of record does not  disclose or fairly teach the specific  circuit configuration with emphasis on  a hollow irregular hexagonal metal structure which includes a resonant cavity that receives an electromagnetic signal and propagates the signal through the resonant cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





September 3, 2021
/K.E.G/Examiner, Art Unit 2843   

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843